IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

                 KEVIN JOSEPH KARR v. STATE OF TENNESSEE

                    Direct Appeal from the Circuit Court for Wayne County
                             No. 13517     Robert L. Jones, Judge



                       No. M2005-00733-CCA-R3-HC - Filed July 26, 2005



        Appellant, Kevin Joseph Karr, has appealed from the trial court’s order summarily
dismissing, without an evidentiary hearing, his petition for writ of habeas corpus. The State has filed
a motion for the trial court’s judgment to be affirmed pursuant to Rule 20 of the Rules of the
Tennessee Court of Criminal Appeals. We grant the motion and affirm the judgment of the trial
court. After the State’s motion was filed, Appellant filed a motion for an attorney to be appointed
to represent him. In light of our ruling on the State’s motion, the defendant’s motion is denied by
separate order.

            Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
          Affirmed Pursuant to Rule 20 of the Tennessee Court of Criminal Appeals

THOMAS T. WOODALL, J., delivered the opinion of the court, in which DAVID H. WELLES and JERRY
L. SMITH , JJ., joined.

Kevin Joseph Karr, Clifton, Tennessee, pro se.

Paul G. Summers, Attorney General and Reporter; Seth P. Kestner, Assistant Attorney General; and
T. Michel Bottoms, District Attorney General, for the appellee, the State of Tennessee.

                                    MEMORANDUM OPINION

        According to the pro se petition for writ of habeas corpus relief, Appellant was originally
indicted for first degree murder. He proceeded to a jury trial, which resulted in a mistrial due to a
hung jury. Appellant alleged in his petition that the trial court, at the conclusion of the trial for first
degree murder, erroneously charged the jury as to the definition of “intentionally” and “knowingly.”

       Subsequently, pursuant to a negotiated plea agreement, Appellant pled guilty to second
degree murder and received a sentence of fifteen years. Judgment was entered in accordance with
the negotiated plea agreement on March 16, 2001. In his petition for habeas corpus relief, Appellant
argues that he received ineffective assistance of counsel at his trial and during his guilty plea
proceedings, and that his guilty plea was not knowingly and voluntarily entered. He claims that he
was misled by the trial court’s erroneous definition of “intentionally” and “knowingly” as it related
to a homicide offense. The pro se petition for habeas corpus relief was filed July 19, 2004. The
habeas corpus court entered an order on October 11, 2004, dismissing the petition summarily without
an evidentiary hearing.

        Our review of the trial court’s order dismissing the petition is de novo with no presumption
of correctness given to the trial court’s judgment because whether or not habeas corpus relief should
be granted is a question of law. Benson v. State, 153 S.W.3d 27, 31 (Tenn. 2004). According to our
Supreme Court in Hickman v. State, 153 S.W.3d 16 (Tenn. 2004), the grounds upon which habeas
corpus relief is available are narrow; a habeas corpus petition may be dismissed without a hearing
before the trial court if the appellant fails to establish in the petition that the challenged judgment
is void. Tenn. Code Ann. § 29-21-109 (2000); Hickman, 153 S.W.3d at 20. A judgment is void
“only when it appears on the face of the judgment or the record of the proceedings upon which the
judgment is rendered that a convicting court was without jurisdiction or authority to sentence a
defendant, or that a defendant’s sentence of imprisonment or other restraint had expired.” State v.
Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000) (citations omitted).

         Whether the original trial court properly instructed the jury regarding the definition of
“intentionally” and/or “knowingly” is not relevant to the issues presented because Appellant’s
conviction rests upon a negotiated plea agreement. The entry of a valid guilty plea is an admission
of all facts alleged and a waiver of any procedural or constitutional defects in the proceedings that
occurred before the entry of the plea. See State v. Smith, 996 S.W.2d 845 (Tenn. Crim. App. 1999).
Furthermore, the claims that the guilty plea was involuntarily entered based upon ineffective
assistance of counsel are not matters that would entitle Appellant to habeas corpus relief. Passerella
v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994); Antonio L. Sweatt v. State, M1999-01300-
CCA-R3-CD, 2000 WL 255328 (Tenn. Crim. App. March 6, 2000), perm. to appeal denied (Tenn.
Oct. 16, 2000).

       The trial court properly dismissed the petition for habeas corpus relief without an evidentiary
hearing, and appellant is not entitled to relief in this appeal.

                                          CONCLUSION

       The judgment rendered in the trial court from which this appeal is taken, was before the trial
judge without a jury, and the judgment is not a determination of guilt, and the evidence does not
preponderate against the finding of the trial judge. No error of law requiring a reversal of the
judgment is apparent on the record. Accordingly, the judgment is affirmed pursuant to Rule 20,
Rules of the Tennessee Court of Criminal Appeals.


                                               _________________________________________
                                               THOMAS T. WOODALL, JUDGE


                                                 -2-